Title: To Thomas Jefferson from George Slaughter, 15 January 1781
From: Slaughter, George
To: Jefferson, Thomas


Louisville, 15 Jan. 1781. Has been obliged to purchase a quantity of shoe leather, whiskey, tobacco, flour, and a boat; drew a bill in favor of Simon Triplett for £11,874 which he hopes will be paid, “Particularly as these articles were furnished me at the same price he was selling them at for ready money.” Also drew bill on the 13th instant in  favor of Sandford Edwards for £21,320 for beef. Has been informed that several bills drawn were protested “for want of advice”; did not know this was necessary. Some bills, having been returned, will be presented again, accompanied by letters. Hopes other bills, which “will not amount to any thing considerable,” will be paid.
